IN THE SUPREME COURT OF THE STATE OF NEVADA


                   STANLEY MONSEF, AN INDIVIDUAL,                           No. 85543
                                     Appellant,
                                 vs.                                            FIL
                   CANYON WILLOW PECOS OWNERS'
                   ASSOCIATION, A NEVADA NON-                                    NOV 1 7 2022
                   PROFIT CORPORATION,                                          E                OWN
                                                                              CLERi      Su       ZURT
                                     Res • ondent.
                                                                                      DEPUPir 'LERK

                                         ORDER DISMISSING APPEAL
                               This is a pro se appeal from an order regarding attorney fees
                   and costs. Eighth Judicial District Court, Clark County; Mark R. Denton,
                   Judge.
                               Review of the documents submitted to this court pursuant to
                   NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal
                   was prematurely filed under NRAP 4(a) because it appears it was filed after
                   the timely filing of a tolling motion under NRAP 4(a)(4) and before the
                   tolling motion was formally resolved. A timely tolling motion terminates
                   the 30-day appeal period, and a notice of appeal is of no effect if it is filed
                   after such a tolling motion is filed, and before the district court enters a
                   written order finally resolving the motion.       See AA Primo Builders v.
                   Washington, 126 Nev. 578, 245 P.3d 1190 (2010); NRAP 4(a)(4). This court
                   lacks jurisdiction, and
                               ORDERS this appeal DISMISSED.



                                             Hardesty

                        AaeLe4.4
                                               J.                                               ,J.
                   Stiglich                                    Herndon
SUPREME COURT
      OF
    NEVADA


(0) I947A aze4s>
                                                                                22,- apt
                     cc:   Hon. Mark R. Denton, District Judge
                           Stanley Monsef
                           Marquis Aurbach Chtd.
                           Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 0MA    aG,A:tm